Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 16/068592 application originally filed July 06, 2018.
Amended claims 1, 4, 6, 12, 13 and 15-17, filed July 19, 2022, are pending and have been fully considered.  Claims 2, 3, 5, 7-11 and 14 have been canceled.  Claim 17 is withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 12, 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binks et al. (WO 2015/086388 A1) hereinafter “Binks” in view of Abril et al. (US 2006/0165735) hereinafter “Abril” and Nishiumi et al. (US 2010/0063142 A1) hereinafter “Nishiumi”.
Regarding Claims 1, 4, 6, 12 and 13
	Binks discloses in the abstract, an emulsion comprising at least one aqueous phase and at least one lipid phase wherein the emulsion is stabilized by particles of an edible inorganic salt. 
	Binks discloses on page 14 lines 13-16, a composition comprising the emulsion of the invention. The composition may be a food composition; a beverage; a beverage enhancer, for example a coffee creamer; a cosmetic composition; a pharmaceutical composition; a nutritional formula; or a tube feeding formulation.
	Binks discloses on page 12 lines 20-24, in an oil-in-water-in-oil double emulsion, the oil-in-water interface is between the droplets of lipid phase surrounded by aqueous phase in the encapsulated emulsion.
	Binks discloses on page 12 lines 25-29 and page 13 lines 1-10, the at least one lipid phase of the emulsion of the invention may comprise oils selected from the group consisting of essential oils; sunflower oil; olive oil; palm oil; coconut oil, peanut oil; palm kernel oil; corn oil; hazelnut oil; sesame oil and mixtures of these. The essential oils may be the oil from a plant material selected from the group consisting of oregano, garlic, ginger, rose, mustard, cinnamon, rosemary, orange, grapefruit, lime, lemon, lemongrass, clove, clove leaf, vanilla, vanillin, mint, tea tree, thyme, grape seed, cilantro, lime, coriander, sage, eucalyptus, lavender, olive, olive leaf, anise, basil, pimento, dill, geranium, eucalyptus, aniseed, camphor, pine bark, onion, green tea, orange, artemisia herba-alba, aneth, citrus, marjoram, sage, ocimum gratissimum, thymus vulgaris, cymbopogon citratus, zingiber officinale, monodora myristica, and curcuma longa or a combination thereof. These oils are particularly suitable for use in food products, nutritional formulations or cosmetics.
	Binks discloses on page 8 lines 15-25, fatty acids are carboxylic acids with a long aliphatic tail (chain), which is either saturated or unsaturated. Most naturally occurring fatty acids have a chain of an even number of carbon atoms, from 4 to 28.  Binks discloses on page 9 lines 10-20, the fatty acids coated or adsorbed onto the particles of the edible inorganic salt may be predominantly fatty acids with a chain length between 6 and 22 carbons. The fatty acids may be saturated or unsaturated aliphatic fatty acids. Short chain fatty acids generally have a strong odour which makes them difficult to use in food applications, whereas very long chain fatty acids have high melting points making them difficult to incorporate in food ingredients and impart a waxy mouth-feel. The fatty acids coated or adsorbed onto the particles may be mixtures of different fatty acids. The fatty acids may be selected from the group consisting of hexanoic acid, caprylic acid, capric acid, lauric acid, myristic acid, palmitic acid, stearic acid, arachidic acid, behenic acid and combinations of these. Preferably at least 80 wt. % of the fatty acids coated or adsorbed onto the particles have from 6 to 22 carbon atoms.
It is to be noted, Binks discloses saturated and unsaturated fatty acids of short or long chain but fails to specifically teaching long chain polyunsaturated fatty acids of the presently claimed invention.  However, it is known in the art to produce a highly stable, oxidation-resistant emulsions comprising an oil from long chain polyunsaturated fatty acid, an emulsifier and an emulsion stabilizer, as taught by Abril.  Abril discloses in paragraph 0019, a method is provided for forming stable emulsions, particularly including LCPUFA. The method includes the step of mixing at least four ingredients: (1) oil; (2) emulsion stabilizer; (3) emulsifier; and (4) water. The resulting emulsion is an oil-in-water emulsion with water as the continuous phase. It is believed that the emulsion stabilizer assists in maintaining the long-term stability of the emulsion without the need to agitate the solution continually for even distribution, preventing the oxidation of the LCPUFA oils and maintaining the integrity of the oils, thereby enhancing a longer shelf life of the product.  Abril discloses in paragraph 0033, chemical stability of an emulsion can be measured in terms of oxidation of any of the species of the oil component, including linolenic acid, stearidonic acid, arachidonic acid, eicosapentaenoic acid, docosapentaenoic acid and docosahexaenoic acid. Oxidation can be measured by the production of secondary products of oxidation, such as by measuring peroxide values, anisidine values, or alkenal values or by conducting a headspace analysis. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that through the teachings of Abril and Binks to use an oil component, including unsaturated and saturated fatty acid in order to enhance the chemical stability of an emulsion, which is measured in terms of oxidation.
Binks discloses on page 20 lines 26-28 and page 21 lines 1-7, double emulsions were prepared in two steps. At first, a high-shear homogenization (UT LH operating at 16000 rpm for 30 s) was applied to produce emulsion 1. In a second step, emulsion 1 is added to the final continuous phase and the system is gently manually shaken (homogenizing) for 30 s to produce emulsion 2. Binks discloses on page 21 lines 10-15, Emulsion 1: miglyol-in-water emulsion (10/90 vol. %) stabilized by a 0.55 wt. % of precipitated calcium carbonate with 6 wt. % adsorbed caprylic acid. The average droplet diameter was around 30 µm. Emulsion 2: (miglyol-in-water)-in-miglyol emulsion at 20/80 vol. %. Emulsion 2 is stabilized by a 0.31 wt. % dispersion in miglyol of precipitated calcium carbonate coated with 3 wt. % stearic acid. See Figure 3 (b, c and d).
It is to be noted, Binks discloses the double emulsion occurs in a two-step process with using high-shear homogenization and homogenizing by gently shaking.  However, Binks fails to give guidance to two different types of mixing (mixing and homogenizing), as presently claimed in the present invention.
However, it is known in the art to perform a two-step process using a mixing method that includes mixing and homogenizing the oil-in-water-in-oil emulsion, as taught by Nishiumi.
Nishiumi discloses in paragraph 0046, discloses into the oil or fat that serves as the oil phase, an internal phase O/W emulsion that has been preliminarily prepared in the usual manner may be re-emulsified to obtain the O/W/O type emulsion composition. Hereinafter, the process for producing the O/W/O type emulsion composition by this two-stage emulsification method is described. 
Nishiumi discloses in paragraphs 0051, 0058 and 0059, the first stage emulsification treatment of oil-in-water emulsion undergoing the physical techniques for achieving homogenization are not limited in any way and may be exemplified by the membrane emulsification method suing a porous membrane, and the agitation method using such an apparatus as an agitating emulsifier, a high-pressure homogenizer, an ultrasonic emulsifier, an ultra-mixer, or a colloid mill. According to the review, if no homogeneous emulsion is formed, namely, if the dispersion stability of oil droplets in emulsion is poor, AUC may sometimes decrease. 
Nishiumi discloses in paragraph 0062, in the second-stage emulsification treatment, the O/W emulsion obtained in the first stage is mixed with the oil phase and then emulsified by homogenizing the mixture, whereupon there is obtained an O/W/O emulsion composition having the droplets of the O/W emulsion dispersed in the oil. Nishiumi further discloses in paragraph 0064, the physical techniques for achieving homogenization are not limited in any way and may be exemplified by the agitation method using such an apparatus as an agitating emulsifier, a high-pressure homogenizer, an ultrasonic emulsifier, an ultra-mixer, or a colloid mill; alternatively, a liquid (c) that serves as a continuous phase (external oil phase) may be provided and the O/W emulsion is be emulsified in that phase by the membrane emulsification method, whereby the O/W/O emulsion can be prepared. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that the process of making the double emulsion of Binks can occur using different types of mixing (mixing and homogenizing), as taught by Nishiumi.  The motivation to do so is to produce a homogenous emulsion with improved dispersion stability of the produced oil droplets.
It is to be noted, Binks discloses on page 5 lines 10-17, they were surprised to find that, rather than having to use a complex mixture of emulsifiers, they were able to form a double emulsion using particles having fatty acids coated or adsorbed onto their surface. (It is to be noted, the present specification states on page 7 paragraph 4 “the terms “surfactant” and “emulsifier” are used interchangeably.)
Even though Binks teaches away from the addition of complex mixtures of emulsifiers, Binks further discloses on page 9 lines 25-27, it is known in the art that food grade double emulsion systems, the emulsion is usually stabilized by proteins and high levels of surfactants such as polyglycerol polyricinoleate. 
 “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. There-fore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) MPEP 2112.01.  The prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification.  Kemco Sales, Inc. v. Control
Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000).
Regarding Claims 15 and 16
	Binks discloses on page 14 lines 13-16, the double emulsion composition may be a food composition; a beverage; a beverage enhancer, for example a coffee creamer; a cosmetic composition; a pharmaceutical composition; a nutritional formula; or a tube feeding formulation.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 6, 12, 13, 15 and 16 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument due to Abril has been added to teach the claimed long chain fatty acids.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Latosha Hines/Primary Examiner, Art Unit 1771